DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed December 16, 2021 has been entered.  Claims 1-10 remain pending in the application.  Applicant’s amendments have overcome the 35 U.S.C. 112(b) rejection of claim 8.  
Examiner’s Comment
The Examiner respectfully disagrees with Applicant’s argument regarding the drawing objection.  Figure 3 distinctly shows two separate and individual components labeled “24”.  While the Examiner agrees the top rotation member, as discussed in the specification, comprises both components, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “24” has been used to designate both subcomponents of the top rotation member.  

    PNG
    media_image1.png
    232
    378
    media_image1.png
    Greyscale

Annotated excerpt Fig 3 - Liu
The Examiner notes, also in Figure 3, the reference character “2” is used with a curved line arrow to denote the multiple component latch bolt in an accepted manner. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Response to Arguments
Applicant’s arguments, filed December 16, 2021, with respect to independent claim 1 have been fully considered and are persuasive.  
The rejection of claims 1-5 and 8-10 have been withdrawn. 
The Examiner agrees with the argument that Tadic’s, EP 0786573, recited first guide member (Tadic, 10) is not slidable in Tadic’s recited extension slot (Tadic, 22).  
The Examiner respectfully disagrees that Tadic’s recited third notch (see Annotated excerpt Fig 4-Tadic) is outside the interpretation of “third notch (55)” as it is used in Claim 1.  MPEP § 2111.01 I. states “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.”  Merriam-Webster defines notch to be a V-shaped indention.  This definition is consistent with the feature recited by Tadic for the third notch.  In the claimed invention’s written specification, the word notch, used 28 times, is not given any special or novel written definition.  MPEP § 2111.01 III. further states "In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art."
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Following the applicant’s amendments to the claims the best available art is EP 0786573, taught by Tadic; GB 2466665, taught by Liu; AU 2010226865; and US 200310014835, taught by Dimig.  These references teach locks and handles relevant to the claimed invention but fail, both individually and in .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-







/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675